DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 108–138 is/are pending.
Claim(s) 108–114 and 129–138 is/are being treated on their merits.
Claims(s) 115–128 is/are withdrawn from consideration.
Claim(s) 1–107 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' proposed amendment(s), if entered, would overcome the rejection(s) of claim(s) 108–114 and 129–138 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Amendment
Applicants have proposed amending claim 108 from "the trilayer microporous membrane comprises a polyethylene (PE)-containing layer, a polypropylene (PP)-containing layer, and a PE-containing layer in that order (PE-PP-PE), or a PP-containing layer, a PE-containing layer, and a PP-containing layer, in that order (PP-PE-PP)" to "the trilayer microporous membrane comprises a polyethylene (PE) layer, a polypropylene (PP) layer, and a PE layer in that order (PE-PP-PE), or a PP layer, a PE layer, and a PP layer, in that order (PP-PE-PP)." These 

Response to Arguments
Applicant's arguments filed 17 February 2022 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takita '538 (US 2009/0134538 A1) discloses a battery separator comprising a trilayer microporous membrane (see three-layer, [0169]), wherein the three layers are co-extruded in absence of an oil or solvent (see extruders, [0136]), the trilayer microporous membrane comprises a polyethylene layer, a polypropylene layer, and a polyethylene layer, in that order, or a polypropylene layer, a polyethylene layer, and a polypropylene layer, in that order (TABLE 2, [0122]–[0176]), wherein the polypropylene-containing layer is made from a polypropylene having a molecular weight of at least 450,000 (see Mw, [0122]), and the microporous membrane having each of the following properties, prior to application of any coating to the membrane (TABLE 2, [0122]–[0176]) a TD tensile strength of greater than or equal to 200 kg/cm2, greater than or equal to 250 kg/ cm2, between 250 and 1,000 kg/ cm2, between 300 and 900 kg/ cm2, between 400 and 800 kg/ cm2, or between 250 to 700 kg/ cm2 (TABLE 2, [0122]–[0176]); a 
Example
TD tensile strength (kg/cm2)1
Puncture strength (gf)2
Gurley (sec)3
Thickness (microns)4
Layer Structure
5
1020
551
295
24.5
PE/PP/PE
6
1100
497
215
22.1
PE/PP/PE

Table 1: Physical properties of battery separator of Takita '538. 1 TD tensile strength of greater than equal to 200kg/cm2, 2 a puncture strength of greater than or equal to 200 gf, 3 Gurley value (i.e., air permeability) of greater than 20 seconds, 4 thickness is between 4 and 40 microns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725